DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 pertaining to claims 1-6, 9, 16, 18, and 20 in the reply filed on 10/22/2021 is acknowledged.
Claims 7-8, 10-15, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 10/22/2021 wherein claim 1, 9, and 16 are amended, claims 7-8, 10-15, 17, and 19 were previously subject to restriction and withdrawn. Therefore, claims 1-6, 9, 16, 18, and 20 are currently pending.
The Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final mailed 7/7/2021. Therefore, each and every drawing objection previously set forth is withdrawn at this time. 
The replacement drawing sheets dated 10/22/2021 are accepted by the Examiner.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final mailed 7/7/2021. Therefore, each and every specification objection previously set forth is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final mailed 7/7/2021. Therefore, each and every claim objection previously set forth is withdrawn at this time.
The Applicant’s amendments to the claims have overcome the rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final mailed 7/7/2021. Therefore, the rejection of claim 18 under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-6, 9, 16, 18, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gelfand (US 2005/0192638) in view of Fishman et al. (US 2005/0028816).
Claim Objections
Claims 1-3, 6, 16, 18 and 20 are objected to because of the following informalities:  
Claim 1, line 6 recites “between the access point”. The Examiner suggests amending this to recite “between the at least one access point” to more consistently recite the claim language as previously claimed.
Claim 1, line 7 recites “said access control mechanism”. The Examiner suggests amending this to recite “said secured access control mechanism” to more consistently recite the claim language as previously claimed.
Claim 2, lines 1-2 recites “the access control mechanism”. The Examiner suggests amending this to recite “the secured
Claim 3, line 2 recites “the access control mechanism”. The Examiner suggests amending this to recite “the secured access control mechanism” to more consistently recite the claim language as previously claimed.
Claim 6, lines 1-2 recites “the access control mechanism”. The Examiner suggests amending this to recite “the secured access control mechanism” to more consistently recite the claim language as previously claimed.
Claim 16, line 4 recites “the access point in fluid communication”. The Examiner suggests amending this to recite “the secured access point being in fluid communication” to more consistently recite the claim language as previously claimed.
Claim 16, line 6 recites “the access point”. The Examiner suggests amending this to recite “the secured access point” to more consistently recite the claim language as previously claimed.
Claim 16, line 8 recites “the access point”. The Examiner suggests amending this to recite “the secured access point” to more consistently recite the claim language as previously claimed.
Claim 18, lines 2-3 recites “the access point”. The Examiner suggests amending this to recite “the secured access point” to more consistently recite the claim language as previously claimed.
Claim 20, lines 2-3 recites “between the open position and the closed position”. The Examiner suggests amending this to recite “between an [the] open position and a [the] 
Claim 20, line 5 recites “the control circuit and actuator”. The Examiner suggests amending this to recite “the control circuit and the actuator” to further clarify the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2005/0192638; hereinafter “Gelfand”) in view of Fishman et al. (US 2005/0028816; hereinafter “Fishman”).
With regards to claim 1, Gelfand discloses a protected port or catheter (See Fig. 4) to prevent unauthorized users from injecting fluids, comprising: 
a cannula (Fig. 4, #106) having at least one lumen (See Fig. 4 and the lumen of cannula #106);
at least one access point (Fig. 4, #403) in fluid communication with the at least one lumen of the cannula (See Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
a secured access control mechanism (Fig. 4, #408) positioned between the access point and the at least one lumen (See Fig. 4, which shows the access control mechanism #408 between the access point #403 and the at least one lumen of the cannula #106), wherein said access control mechanism receives a request to open (See [0047] “The valve is normally closed. When 
	However, Gelfand is silent with regards to the access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. 
	Nonetheless, Fishman teaches (Fig. 12) an access control mechanism (510) verifying the authenticity of the request to open before selectively allowing fluid communication (See [0296] “If the hardwire communication block 560…receives a signal…the processor/controller 510 compares the signal with the pre-determined signal stored in the data block 524 to verify the authenticity of the signal. If the received signal is identical to the pre-set signal stored in the data block 524, the processor/controller 510 recognizes the received signal as authentic and directs the primary control valve 382a to open”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protected port or catheter of Gelfand with a teaching of Fishman such that the access control mechanism verifies the authenticity of the request to open. One of ordinary skill in the art would have been motivated to make this modification, as the authentication mechanism can reduce the risk of misuse or abuse of medication such as analgesic gases (See [0297] of Fishman).
	The protected port or catheter of Gelfand modified in view of Fishman will hereinafter be referred to as the protected port or catheter of Gelfand and Fishman.
With regards to claim 2, the protected port or catheter of Gelfand and Fishman the claimed invention of claim 1, and Gelfand further teaches that the access control mechanism (Fig. 4, #408) is operable between a closed position and an open position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.” (Bolded for emphasis)).
With regards to claim 3, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that an actuator (Fig. 4, #409) configured to operate the access control mechanism (Fig. 4, #408) between an open position and a closed position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
 With regards to claim 4,
With regards to claim 5, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 4, and Gelfand further teaches a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and actuator (Fig. 4, #409) (See [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to them.).
With regards to claim 6, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that the access control mechanism (Fig. 4, #408) is at least one valve (See [0047] “a valve 408”).
With regards to claim 9, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 1, and Gelfand further teaches that the at least one access point (Fig. 4, #403) comprises a cap (See Fig. A below) with a connector (Fig. 4, #406) for receiving a syringe or an intravenous line (See Fig. 4 and [0047] “To refill the pump a needle 405 is used to puncture the skin and the pump reservoir septum 406”).

    PNG
    media_image1.png
    337
    588
    media_image1.png
    Greyscale

With regards to claim 16, Gelfand discloses a protected port or catheter (See Fig. 4) to prevent unauthorized users from injecting fluids, comprising:
a cannula (Fig. 4, #106) having at least one lumen (See Fig. 4 and the lumen of cannula #106);
at least one cap (See Fig. A above) having a secured access point (Fig. 4, #403) therein, the access point in fluid communication with the at least one lumen of the cannula (See Fig. 4 which shows the fluid communication between the at least one lumen of cannula #106 and the access point #403); and 
an access control mechanism (Fig. 4, #408) proximate the access point (See Fig. 4 which shows the access control mechanism #408 proximate the access point #403), wherein the access control mechanism receives a request to open (See [0047] “The valve is normally closed. When it is forced open by the pump electronic control circuitry 409”) before selectively allowing access to the access point (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”).
However, Gelfand is silent with regards to the access control mechanism verifies the authenticity of the request to open before selectively allowing fluid communication. 
Nonetheless, Fishman teaches (Fig. 12) an access control mechanism (510) verifying the authenticity of the request to open before selectively allowing fluid communication (See [0296] “If the hardwire communication block 560…receives a signal…the processor/controller 510 compares the signal with the pre-determined signal stored in the data block 524 to verify the authenticity of the signal. If the received signal is identical to the pre-set signal stored in the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the protected port or catheter of Gelfand with a teaching of Fishman such that the access control mechanism verifies the authenticity of the request to open. One of ordinary skill in the art would have been motivated to make this modification, as the authentication mechanism can reduce the risk of misuse or abuse of medication such as analgesic gases (See [0297] of Fishman).
	The protected port or catheter of Gelfand modified in view of Fishman will hereinafter be referred to as the protected port or catheter of Gelfand and Fishman
With regards to claim 18, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 16, and Gelfand further teaches that the access control mechanism (Fig. 4, #408) is at least one valve (See [0047] “a valve 408”) in fluid communication between the at least one access point (Fig. 4, #408) and the at least one lumen of the cannula (See Fig. 4 and the lumen of cannula #106).
With regards to claim 20, the protected port or catheter of Gelfand and Fishman teaches the claimed invention of claim 16, and Gelfand further teaches:
an actuator (Fig. 4, #409) configured to operate the access control mechanism (Fig. 4, #408) between an open position and a closed position (See [0047] “To control the release of the drug, a valve 408 is placed between the reservoir and the catheter. The valve is normally closed. When it is forced open by the pump electronic control circuitry 409 for a short duration of time, a bolus of drug is released from the pump to the renal nerve-blocking site.”);

a power source (Fig. 4, #411) configured to power the control circuit (Fig. 4, #410) and actuator (Fig. 4, #409) (See [0047] “The internal battery 411 supplies energy to the electronics and the valve.” The control circuit #410 and the actuator #409 are electronic components. Therefore, the internal battery #411 provides power to both the control circuit and the actuator.).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783